ON THE MERITS.                              (263 P. 59.)
The plaintiffs were two of the three occupants in the rear seat of an automobile driven by one Ellen Saari, which came into collision with a car driven by the defendant. Each plaintiff filed a complaint; these complaints were in all matters alike except in the specifications of injury and the amounts of damages. The two cases were tried at the same time by the same jury. An appeal was taken in each case; the two cases were presented to us as one; we shall therefore indicate our views in one decision only.
The defendant concedes that Miss Saari volunteered as a kindly act to drive the plaintiffs to their homes from a cemetery where all three had attended a funeral. The two plaintiffs, together with a twelve year old girl, were seated in the rear seat while Miss Saari and another woman were in the front seat. The assignments of error particularly relied upon by the defendant are based upon instructions requested and not given and instructions given but excepted to by the defendant; all of these define the duty of a guest. Particularly the defendant contends that a guest owes a duty to maintain a lookout and to exercise some supervision over the manner in which a car is being operated by the host.
Defendant concedes that Miss Saari saw the defendant's car when it was at least fifty feet from the intersection and when the car in which the plaintiff was riding was at least one hundred feet from the same point. Apparently there was nothing unusual about the intersection, which was in the suburbs of Astoria. Taylor Street, on which Miss Saari's car was being operated, was a through street; Hanover Street entered it at right angles but did not cross *Page 631 
over it. Since Miss Saari saw the defendant's car in ample time to avoid collision with it, matters would not have been improved had the plaintiffs also maintained a lookout; for had they seen the defendant's car and apprised Miss Saari of that fact this information would only have been cumulative; that is it would have advised her of something which her own eyes had informed her of. But it is very doubtful whether the instructions upon the subject of lookout and a guest's duty were applicable to the facts of this case. The parties were returning from a funeral; the curtains of Miss Saari's car were drawn down in such a way that when the defendant approached it after the collision he was unable to see the occupants; thus he testified:
"* * Just about that time I heard a noise from her car, a sort of hysterical wail and I asked her did anybody get hurt, I asked her did anybody get hurt in her car. She didn't know, the curtains was down, I could not see who was in the car."
The plaintiffs were elderly women; one was past sixty years of age, the other had reached the age of sixty-seven years; the latter was a hard-working woman who for many years had followed the occupation of a sailmaker. There was no evidence that either one had ever driven an automobile, or was familiar with its mechanical parts. Apparently they were unable to speak the English language for both testified through an interpreter. There was no evidence that Miss Saari could speak their language; she and they were practically unknown to one another. Hence had they desired to instruct her how to drive it is difficult to understand how they could have communicated their notions. The testimony of both plaintiffs *Page 632 
and defendant shows that when Miss Saari observed the approach of the defendant's car she turned to the left in an apparent effort to avoid a collision with defendant, and ran her car into an embankment at the end of Hanover Street. It is difficult to understand what more would have been accomplished had the plaintiffs undertaken to interfere in the management of the car. We have carefully read the instructions given by the court and those requested by the defendant; we find no error.
The trial court did not err in denying the motions for a nonsuit and directed verdict. Finding no error in the record, the judgments of the lower court are affirmed.              AFFIRMED.
RAND, C.J., and BEAN and BROWN, JJ., concur.